         Case 1:18-cv-12383-FDS Document 179 Filed 08/25/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
JOSEPH MODESKI, et al., on behalf of   )
themselves and all similarly situated  )
employees,                             )                     Civil Action No.
                                       )                     18-12383-FDS
             Plaintiffs,               )
                                       )
             v.                        )
                                       )
SUMMIT RETAIL SOLUTIONS, INC.,         )
                                       )
             Defendant.                )
_______________________________________)


          MEMORANDUM AND ORDER ON MOTION REGARDING COSTS

SAYLOR, C.J.

       This is a claim for overtime compensation. The named plaintiffs were “Brand

Representatives” who demonstrated products and provided free samples to customers at retail

stores, including membership-only warehouse clubs such as Costco, BJ’s, and Sam’s Club. They

have brought suit against their employer, defendant Summit Retail Solutions, for violations of

the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, and analogous laws of Maryland,

New York, and Pennsylvania.

       On July 2, 2020, the Court granted summary judgment to Summit on the issue of whether

plaintiffs are subject to the outside sales exemption (“OSE”) in the FLSA, 29 U.S.C. § 213(a)(1).

       Summit has now moved for an award of costs pursuant to Fed. R. Civ. P. 54(d)(1). For

the reasons stated below, that motion will be granted in part and denied in part.

I      Background

       The complaint in this case was originally filed in the District of Maryland. On November
           Case 1:18-cv-12383-FDS Document 179 Filed 08/25/20 Page 2 of 6



13, 2018, the parties agreed to transfer the case to this district. An amended complaint was filed

on May 15, 2020. The amended complaint asserts claims for violations of the FLSA and several

analogous state laws for failure to pay overtime wages. (See Am. Compl. ¶¶ 127-169).

         On December 13, 2018, plaintiffs moved for conditional certification of an FLSA

collective action, which the Court granted on May 15, 2019.

         On January 18, 2019, defendant moved to dismiss the complaint for failure to state a

claim, contending that the OSE applies, and therefore plaintiffs are not subject to the FLSA’s

overtime-pay requirements. On April 23, 2019, the Court denied that motion, finding that the

development of a factual record was necessary to determine whether the exemption applied. See

generally Modeski v. Summit Retail Sols., Inc., 2019 WL 1778518 (D. Mass. Apr. 23, 2019).

         On March 20, 2020, both parties moved for summary judgment on that issue.

         On July 2, 2020, the Court issued a Memorandum and Order granting Summit’s motion

for summary judgment and denying plaintiffs’ motion. See generally Modeski v. Summit Retail

Sols., Inc., 2020 WL 4559939 (D. Mass. July 2, 2020). In that order, the Court found that the

plaintiffs are subject to the OSE and therefore, they are not subject to the FLSA’s overtime-pay

requirements. Accordingly, judgment entered for Summit. 1

         On July 28, 2020, plaintiffs filed a notice of appeal.

         On July 31, 2020, Summit filed the present motion for costs.

II       Legal Standard

         Recovery of costs is governed by Fed. R. Civ. P. 54(d) and 28 U.S.C. § 1920. Rule 54(d)

requires that costs, other than attorney’s fees, be allowed to the prevailing party unless “a federal

statute, these rules, or a court order provides otherwise.” Fed. R. Civ. P. 54(d)(1). “There is a

       1
         The parties agreed that liability for plaintiffs’ state-law claims was predicated on a violation of the FLSA.
See Modeski, 2020 WL 4559939, at *4.


                                                          2
         Case 1:18-cv-12383-FDS Document 179 Filed 08/25/20 Page 3 of 6



background presumption [under Rule 54(d)] favoring cost recovery for prevailing parties,” B.

Fernandez & HNOS, Inc. v. Kellogg USA, Inc., 516 F.3d 18, 28 (1st Cir. 2008), but “[t]he award

of costs is a matter given to the discretion of the district court.” Sharp v. Hylas Yachts, Inc.,

2016 WL 10654435, at *1 (D. Mass. June 14, 2016).

       Under 28 U.S.C. § 1920, the “judge or clerk of any court of the United States may tax as

costs,” among other things, “(1) Fees of the clerk and marshal; (2) Fees for printed or

electronically recorded transcripts necessarily obtained for use in the case; (3) Fees and

disbursements for printing and witnesses; (4) Fees for exemplification and the costs of making

copies of any materials where the copies are necessarily obtained for use in the case; . . . .”

District courts are “bound by the limitations” established by § 1920, and costs not listed under

that section may not be awarded. See Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437,

444–45 (1987).

III    Analysis

       “Fees for printed or electronically recorded transcripts necessarily obtained for use in the

case” are taxable under 28 U.S.C. § 1920(2). “If deposition transcripts are introduced in

evidence or used at trial, their costs are generally recoverable. For all other deposition

transcripts, the court may exercise its discretion to award costs if ‘special circumstances’ exist,

including, for example, when the prevailing party relies on the transcripts in a dispositive

motion.” Brigham and Women’s Hospital, Inc. v. Perrigo Co., 395 F. Supp. 3d 168, 173 (D.

Mass. 2019) (citing Sharp, 2016 WL 10654435, at *2; Templeman v. Chris Craft Corp., 770

F.2d 245, 249 (1st Cir. 1985)). Courts are split on allowing for taxation of transcript costs from

depositions cited to in legal briefs, but not otherwise put into evidence or used at trial. Compare

Bergeron v. Cabral, 393 Fed. App’x. 733, 735 (1st Cir. 2010); Trustees of Bos. Univ. v.

Everlight Elecs. Co., 392 F. Supp. 3d 120, 136 (D. Mass. 2019); Keurig, Inc. v. JBR, Inc., 2014
                                                  3
         Case 1:18-cv-12383-FDS Document 179 Filed 08/25/20 Page 4 of 6



WL 2155083, at *3 (D. Mass. May 21, 2014) with Haemonetics Corp. v. Fenwal, Inc., 863 F.

Supp. 2d 110, 116-17 (D. Mass. 2012). See also 10 C. Wright & A. Miller, FEDERAL PRACTICE

& PROCEDURE, § 2676 (4th ed. April 2020 update) (“The justification for taxing the expense of a

deposition that is introduced into evidence also supports taxing the expense of a deposition

employed on a successful motion for summary judgment”).

       Upon showing that a deposition was necessary, a prevailing party is only entitled to

recover the cost of one original copy and one certified copy of that transcript. See Brigham and

Women’s Hospital, 395 F. Supp. 3d at 172 n.1 (“For each recoverable deposition transcript,

defendants shall recover the actual transcript cost and, if applicable, the reporter attendance

fee.”). “Costs associated with the rough transcript, archiving, or shipping and handling are not

recoverable.” Id. Furthermore, additional expenses, such as those for “realtime” transcription,

expedited production or shipping, and other electronic recording or rentals, are not permitted.

See id. at 173 (disallowing recovery of costs for realtime trial transcripts because although

“highly convenient and desirable,” they “were not ‘necessarily’ incurred within the meaning of

28 U.S.C. § 1920(2)”).

       Summit seeks $7,057.62 in costs for the transcripts of six different depositions. (Mot. for

Costs, Itemized Bill of Costs). However, one of those depositions was of its own employee,

Rule 30(b)(6) deponent Jilian Booth. (Id.). “Courts in this district generally have held that

parties cannot recover the costs of their own deposition transcripts.” Everlight Elecs., 392 F.

Supp. 3d at 136 (citing Hillman v. Berkshire Med. Ctr., Inc., 876 F. Supp. 2d 122, 127 (D. Mass.

2012); Legrice v. Harrington, 2010 WL 2991670, at *1 (D. Mass. July 26, 2010); Neles-

Jamesbury, Inc. v. Fisher Controls Int’l, Inc., 140 F. Supp. 2d 104, 106 (D. Mass. 2001)). The

theory behind that prohibition is that such a transcript is only for the convenience of counsel or



                                                  4
         Case 1:18-cv-12383-FDS Document 179 Filed 08/25/20 Page 5 of 6



discovery purposes. See Legrice, 2010 WL 2991670 at *1 (holding that the costs of the parties’

own deposition transcripts were not “necessarily incurred” because the “testimony of these

individuals, as parties to the litigation, was readily available without the need of deposition

transcripts.”). Accordingly, the Court will disallow the $1,476.25 in transcript costs associated

with the deposition of Jilian Booth.

       The Court will allow Summit to recover transcript costs for the other five depositions.

Each of those depositions was of one of the named plaintiffs in this action. Summit cited the

transcripts of all of them in its summary judgment motion. By succeeding on that motion,

Summit avoided trial, for which the depositions would have almost certainly been necessary.

Therefore, the Court finds that transcript costs are recoverable for the depositions of Joseph

Modeski, Giovanni Zammito, Nathan Damboise, Rudy Ortiz, and Jeffrey Wolfert. (Mot. for

Costs, Itemized Bill of Costs). See Brigham and Women’s Hospital, 395 F. Supp. 3d at 172-73;

Everlight Elecs., 392 F. Supp. 3d at 136.

       But those costs must be adjusted slightly. Summit claims various costs from each

deposition that exceed what may fairly be considered necessary under 28 U.S.C. § 1920(2). For

example, it seeks $1,403.00 in transcript costs from the deposition of Joseph Modeski. (Mot. for

Costs, Ex. A). An invoice shows that $1,297.50 of those costs is for the original transcript. (See

id.). But the remainder, $105.50, is for items such as a condensed copy, processing fees, and

shipping costs. (See id.). Similarly, Summit seeks $1,426.75 in costs for the deposition of

Jeffrey Wolfert. (Mot. for Costs, Ex. E). But again, a portion of those costs—in this case,

$155.50—is for other items, such as a condensed copy, a digital copy, and fees for processing

and shipping. (See id.). Those types of costs exceed what is allowed by § 1920(2). See

Brigham, 395 F. Supp. 3d at 172-73, 172 n.1. Accordingly, Summit’s costs award will be



                                                  5
           Case 1:18-cv-12383-FDS Document 179 Filed 08/25/20 Page 6 of 6



reduced by $261.00 to reflect the unrecoverable expenditures for the Modeski and Wolfert

depositions. Similarly, its costs award will be reduced by $275.16 to reflect the unrecoverable

expenditures for the depositions of Giovanni Zammito, Nathan Damboise, and Rudy Ortiz. 2

IV       Conclusion

         For the foregoing reasons, the motion of Summit Retail Solutions, Inc., for a bill of costs

is GRANTED in the amount of $5,045.21 and is otherwise DENIED.

So Ordered.


                                                                    /s/ F. Dennis Saylor IV
                                                                    F. Dennis Saylor IV
Dated: August 24, 2020                                              Chief Judge, United States District Court




2
  The transcription invoices from the Zammito, Damboise, and Ortiz depositions do not indicate the actual cost of a
single original and a single certified copy. (See Mot. for Costs, Exs. B, C, D). Because the transcription services for
Modeski and Wolfert averaged roughly 90% of their total costs for one original and one certified copy, the Court has
reduced the Zammito, Damboise, and Ortiz transcription costs by 10% to reflect a similar calculation. See
GoDaddy.com LLC v. RPost Commc’ns Ltd., 2016 WL 4569122, *13 (D. Ariz. Sept. 1, 2016) (reducing claimed
transcript costs by 2/3 when bill did not specify individual cost for transcript, but other bills averaged similar cost
ratio).


                                                          6
